Harvey, J.
(concurring in part):
I agree that there is nothing in the will which at this time has effected a conversion of any of the real property into personalty. Perhaps that would result with respect to the Doniphan county land if the trustees should sell it within *510the lifetime of the widow; but no such sale has been made, and that question may never arise. I agree, also, that the rulings of the trial court setting aside the attachment and garnishment orders should be reversed. This, for the reason that any title or interest Cora E. Koelliker has in the real property in question, whether vested or contingent, is subject to execution and sale for the payment of her debts, and properly may be reached by attachment; and whatever interest she has in the personal property in the hands of the trustees may be reached by garnishment.
In my judgment, this is not an appropriate proceeding in which to determine the specific share or interest of Cora E. Koelliker in this property, or its value. Neither do I think it is possible to determine those matters in this proceeding, because of the lack of necessary parties, and because issues affecting such questions have not been raised by the pleadings. Therefore, I decline to express a view, or to concur in any view expressed, on these questions.